SCHOTT, Judge,
concurring in the denial of plaintiff-appellee’s application for rehearing:
Nowhere in his pleadings did plaintiff invoke the provisions of The Petroleum *1194Marketing Practices Act, 15 U.S.C.A. § 2801 et seq. Had he done so defendant would have been afforded an adequate and fair opportunity to defend against the charge and could have removed the case to the federal court. Plaintiff designed his suit as one arising under state contract law and not under the federal statute. See Warner Bros. Records, Inc. v. R.A. Ridges Distributing Co., Inc., 475 F.2d 262 (10th Cir.1973). Under such circumstances the trial court could not grant plaintiff relief under the federal act.